DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 10/30/2020 and 03/09/2021 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 15-21 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In Claims 15-21, the Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Jeong et. al., NPL “Improving Flash Storage Performance by Caching Address Mapping Table in Host Memory" (hereinafter Jeong).
Regarding Claim 1, Jeong teaches  a NAND device for host accelerated operations in managed NAND devices( Fig.1 "NAND"), 
the NAND device comprising: a NAND array; and a controller (Fig.1, 2, CPU+logic and/or HPB Device) to: receive a request, the request including a logical address and a physical address to the NAND array(Fig.1, 2, Sec 2.2 I/O request/read request including L2P information such as LBA and PPN); 
retrieve a host logical-to-physical (L2P) table map(corresponds to “verifies if the given L2P has been published by itself, and checks whether that entry is up-to-date.”, sec. 2.2.3; “HPB device checks if given L2P is p-to-date by referring to the dirty bitmap, and ignores it if the group, to which the requested page belongs, is dirt.”, sec. 2.2.4; “HPB device verifies the L2P information given by the host before using it.”); 
retrieve an entry in the host L2P table map corresponding to the logical address (corresponds to “If the L2P passes those inspections, device uses it without loading the entry from flash memory”, sec. 2.2.3-2.2.5); 
retrieve a second physical address from a NAND device L2P table in response to the entry indicating that the host L2P table is not current (Fig.2, Section 2.2.3-2.2.4 "HPB device checks if given L2P is up-to-date by referring to the dirty bitmap"); and complete the request from the NAND array using the second physical address (Fig.1, 2, Sec. 2.2.3-2.2.5 L2P is verified to be current).  
Regarding Claim 8 and 15, Jeong teaches these claims according to the reasoning set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. U.S. Patent Pub No. 2014/0129761 (hereinafter Kwon) in view of Wu et. al. US Patent Pub No. 2014/0089566 (hereinafter Wu).
Regarding Claim 1, Kwon teaches a NAND device for host accelerated operations in managed NAND devices( Fig.1, 11; Para29-30, 36"NAND"), the NAND device comprising: a NAND array; and a controller (Fig.1, 2, Para6-9 "The controller may further include a storage unit to which the at least one portion of the mapping information stored in the non-volatile cell array is copied" Para29-31) to: receive a request, the request including a logical address and a physical address to the NAND array(Fig.1, 2,3, 6; Para8-9, 31-32 "The memory controller 1000 may receive a request for accessing the user data and the logical address from the host device 200" Para55-57); 
	retrieve an entry in the host L2P table map corresponding to the logical address (Fig.1, 6, 7, Para10-13, 34-35,55-57 "When the received mapping information is valid (Yes, S13), the memory controller of the non-volatile memory device may extract a physical address from the mapping information" if address is valid, i.e. current host mapping table is used); retrieve a Fig.6, 10; Para11-14 "The controller may include a verification unit configured to determine whether the mapping information received from the external host device is valid." valid corresponds to current); and complete the request from the NAND array using the second physical address (Fig.6, 10, Para55-57 "When the mapping information received from the host device is invalid (No, S13), the memory controller of the non-volatile memory device may read the mapping information stored in the non-volatile cell array" Para67-68).
	However, Kwon fails to teach but Wu teaches controller retrieve a host logical-to-physical (L2P) table map (Fig.7, 8; Para7-8 "The physical blocks of the data area (i.e., data physical areas) are used for storing the data stored by the host system.")
	Kwon and Wu are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kwon, and incorporating the map, as taught by Wu.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Wu (Para9-10).
Regarding claim 2, the combination of Kwon and Wu teaches all the limitations of the base claims as outlined above.
Fig.6, 10, Para8-12, 44, 53-54 "The processor 221 may invalidate the mapping information and store an indication of whether the mapping information is valid or not in an additional space."Para55-57).  
Regarding claim 3, the combination of Kwon and Wu teaches all the limitations of the base claims as outlined above.
	Further, Kwon teaches wherein the physical address is encrypted in a physical address payload of the request (Fig.2, 8A, B; Para45-46; 61-62 "When the mapping information received from the host device is scrambled or otherwise encrypted, the mapping information verification 3312b may further include an operation of unscrambling the mapping information").  
Regarding claim 5, the combination of Kwon and Wu teaches all the limitations of the base claims as outlined above.
	Further, Kwon teaches wherein multiple logical addresses correspond to the entry (Fig.1, 6, 7, Para8-12, 55-57).  
Regarding claim 6, the combination of Kwon and Wu teaches all the limitations of the base claims as outlined above.
	Further, the combination teaches wherein the controller is to: periodically tabulate entries in the host L2P table map that indicate that the host L2P table is not current (Kwon: Fig.6, 10, Para8-12, 53-54 keeps track if L2P in host is valid, i.e. current or not ); and Wu: Fig.17, 18,19; Para9;83 "the memory controller 104 ( or the memory management circuit 202) may maintain the physical address information table, so as to identify whether data stored in each physical address is valid data or invalid data") .  
Regarding claim 7, the combination of Kwon and Wu teaches all the limitations of the base claims as outlined above.
	Further, Wu teaches wherein the tabulation is a percentage of entries indicating that the host L2P table is not current (Fig.30, 21, Para90-91 "the memory controller 104 (or the memory management circuit 202) may record a valid data rate of each physical erase unit").
Regarding claims 8-10, 12-17, and 19-21, the combination of Kwon and Wu teaches these claims according to the reasoning set forth in claim 1-3, 5-7.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Wu as applied to claim 1 above, further in view of Trimberger et. al. US Patent No. 7,117,372 (hereinafter Trimberger).
Regarding claim 4, the combination of Kwon and Wu teaches all the limitations of the base claims as outlined above.
	However, the combination fails to teach but Trimberger teaches wherein the encryption uses an 8-byte encrypted block (C21L25-40 “data can be encrypted in units smaller than the block size, for example one 8-bitbyte at a time.”)  
	Kwon, Wu, and Trimberger are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.

	One of ordinary skill in the art would have been motivated to do this modification in order to utilize known method of encryption in the art.
Regarding claims 11 and 18, the combination of Kwon and Wu teaches these claims according to the reasoning set forth in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135